DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the only one channel listening type" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Pub. 2018/0367282).
Regarding claims 1 and 11, Li teaches a channel listening type indication method, comprising: determining, by a network device based on a relationship between a first sub-band set and a second sub-band set (“a scheduled sub-band” in [0152] and “where an unlicensed frequency spectrum has a low downlink load and a high uplink load” in [0004]), a corresponding channel listening type for performing channel listening on sub-bands in a first sub-band set by a terminal device (“The LBT type includes one of the following: the type of the of the LBT includes a full bandwidth energy detection, LBT on a partial bandwidth of a sub-band to which a scheduled Physical Resource Block (PRB) belongs or LBT on a partial bandwidth of the scheduled PRB, a predefined pattern detection, not performing LBT, performing LBT for only once, or LBT of multiple detection with back-off. The LBT contention window includes 3, 7, 15, 31 and 63. The LBT back-off value is a positive integer less than or equal to the contention window” in [0149]), wherein the first sub-band set comprises at least one sub-band occupied when the network device schedules the terminal device to send uplink information (“a scheduled sub-band” in [0152] and “uplink load” in [0004]), the second sub-band set comprises at least one sub-band occupied by the network device to send downlink information (“a scheduled sub-band” in [0152] and “downlink load” in [0004]), and the only one channel listening type comprises a long listening type or a short listening type (“The LBT type includes one of the following: the type of the of the LBT includes a full bandwidth energy detection, LBT on a partial bandwidth of a sub-band to which a scheduled Physical Resource Block (PRB) belongs or LBT on a partial bandwidth of the scheduled PRB, a predefined pattern detection, not performing LBT, performing LBT for only once, or LBT of multiple detection with back-off. The LBT contention window includes 3, 7, 15, 31 and 63. The LBT back-off value is a positive integer less 
Regarding claims 8 and 18, Li teaches sending, by the network device, the only one indication information to the terminal device comprises: sending, by the network device, scheduling signaling to the terminal device, wherein the scheduling signaling carries the only indication information, and the scheduling signaling is used to schedule the terminal device to occupy the first sub-band set and a first time unit to send the uplink information (“the private scheduling information includes at least one of the following: a Listen-Before-Talk (LBT) type” in [0085]).
Regarding claims 9 and 19, Li teaches the first sub-band set comprises at least two sub-bands (“instructing performing a full bandwidth LBT; otherwise, instructing performing LBT on a scheduled sub-band” in [0152]).
Regarding claims 10 and 20, Li teaches the long listening type is random backoff clear channel assessment, and the short listening type is single-slot clear channel assessment (“The LBT type includes one of the following: the type of the of the LBT includes a full bandwidth energy detection, LBT on a partial bandwidth of a sub-band to which a scheduled Physical Resource Block (PRB) belongs or LBT on a partial bandwidth of the scheduled PRB, a predefined pattern detection, not performing LBT, performing LBT for only once, or LBT of multiple detection with back-off. The LBT contention window includes 3, 7, 15, 31 and 63. The LBT back-off value is a positive integer less than or equal to the contention window” in [0149]).
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414